 

Exhibit 10.21

 

AllDigital Holdings, Inc.

 

Amended and Restated

 

Board of Directors Compensation Plan

 

(Effective as of April 2, 2015)

 

Retainers

 

Each independent director will receive the following upon initial appointment or
election to the Board of Directors of AllDigital Holdings, Inc. (the “Company”):

 

·An option to purchase 50,000 shares of the Company’s common stock, at an
exercise price equal to the closing bid price on the date immediately prior to
the appointment date; and vesting over a period of 4 years, with 1/4th of the
shares of the Company’s common stock underlying the options vesting on the one
year anniversary of the grant and 1/36th of the remaining options vesting over
the succeeding three year period. The options have a term of ten years.

 

Each independent director serving on the Board of Directors of the Company will
receive the following upon each annual anniversary of the date he or she was
initially appointed or elected date to the Board of Directors of the Company:

 

·An option to purchase 50,000 shares of the Company’s common stock, at an
exercise price equal to the closing bid price on the date immediately prior to
the appointment date; and vesting over a period of 4 years, with 1/4th of the
shares of the Company’s common stock underlying the options vesting on the one
year anniversary of the grant and 1/36th of the remaining options vesting over
the succeeding three year period. The options have a term of ten years.

 

Meeting Expenses

 

The Company will reimburse all directors for their reasonable and accountable
expenses incurred in connection with attending Board of Directors and Committee
meetings.

 



 

 

 

